Title: To Benjamin Franklin from Joseph Smith, 1 October 1772
From: Smith, Joseph
To: Franklin, Benjamin


Esteemed Friend
Burlington October 1. 1772
I reciev’d thy Letter of the 6. Feby. but not till after the dissolution of the late Assembly which I believe was in consequence of a request they made at the close of their last Session after they had granted the money requested for the supply of the Troops and were on good terms with the Governor, the matter in dispute being amicably settled.
The present Assembly met last month at Amboy. I understand they have continued thee Agent, but who the Committee are appointed to correspond with thee I have not heard.
I have agreeable to thy request reciev’d this day for thy use Two hundred and seventy five pounds, being two years and nine months Salary as Agent and shall follow thy directions in the application of it as soon as I have them being with great Esteem Thy Respectful Friend
Joseph Smith
Doctr. Franklin
 
Addressed: To / Benjamin Franklin Esqr / Agent for the Colony of / New Jersey / London / via New York / per Capt Laurence
